IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

RAPHEAL J. PALMER,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D17-2464

DEPARTMENT OF
CORRECTIONS, STATE OF
FLORIDA,

      Appellee.

_____________________________/

Opinion filed December 4, 2017.

An appeal from the Circuit Court for Hamilton County.
William R. Slaughter, Judge.

Rapheal J. Palmer, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, WINOKUR, and JAY, JJ., CONCUR.